Citation Nr: 1030136	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had periods of active service in the U.S. Army from 
March 1975 to July 1975 and from September 1990 to May 1991.  He 
had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and issued by the Montgomery, Alabama RO.  The RO 
denied the Veteran's application to reopen the claim for service 
connection for bilateral hearing loss.  

The Veteran testified before the Board in June 2010.  A copy of 
the transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for hearing 
loss in an October 2004 rating decision and the Veteran did not 
appeal.

2.  Evidence obtained since the October 2004 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim.

3.  The Veteran has bilateral hearing loss that is attributable 
to service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been obtained since the October 
2004 rating decision regarding bilateral hearing loss and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision in regard to reopening the claim and granting service 
connection upon the merits.

The Veteran currently seeks service connection for bilateral 
hearing loss.  In an October 2004 rating decision, the RO denied 
entitlement to service connection for hearing loss.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  In September 2006, the 
Veteran filed to reopen the claim.  The Board notes that the RO 
denied the application to reopen the claim.  The Board now 
proceeds to address the issue of jurisdiction.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been received from the Veteran or otherwise 
associated with the claims folder since the last final decision 
in October 2004.  At this stage, the credibility of evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2004 rating decision, the RO found that the 
service treatment records were devoid of reference to hearing 
loss.  The RO also found no evidence that the disability existed.   
Subsequent to this rating decision, the Veteran has submitted 
treatment records showing testing for hearing loss.  The Veteran 
also testified before the Board regarding what he believes led to 
hearing loss.  

The evidence associated with the claims file after the October 
2004 rating decision related to the unestablished facts of an 
injury (acoustic trauma) in service and a current disability.  
Thus, the Board finds new and material evidence has been 
received.  This evidence is not cumulative or redundant of 
previously submitted evidence.  This evidence raises a reasonable 
possibility of substantiating the claim.    The claim for service 
connection for bilateral hearing loss is reopened.

The law and regulations dealing with service connection provide 
that service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385. 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306.  

The Veteran credibly testified before the Board.  He described 
noise exposure from engine noise, generators, and aircraft.  He 
testified that he first noticed hearing loss in 1992, which is 
the year after separation from the second period of active 
service.  The Veteran's service records indicate he was a wheeled 
vehicle mechanic. 

The service treatment records of file include reports of medical 
examination and medical history completed during active duty as 
well as during periods of National Guard duty.  Records from the 
Veteran's active service in 1975 do not document evidence of 
hearing loss.  In a May 1988 report of medical examination, 
however, audiometric testing showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
15
30
LEFT
20
5
5
25
15

The audiometric findings recorded in a May 1989 report of medical 
examination showed puretone thresholds, in decibels, as follows: 



HERTZ
500
1000
2000
3000
4000
RIGHT
25
5
15
15
20
LEFT
15
10
5
20
40

No hearing loss diagnosis was made in either the May 1988 or May 
1989 reports of medical examination.  The Court has stated, 
however, that the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, 
there is evidence of some degree of hearing loss when the Veteran 
was in the Army Reserves, prior to the second period of active 
service in the right ear, and there was a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.

Prior to separation from this second period of active service, in 
April 1991, the Veteran underwent audiometric testing.  The 
puretone threshold results were recorded in the report of medical 
examination, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
05
0
5
50
65
LEFT
10
15
10
60
85

Thus, a hearing loss as defined by 38 C.F.R. § 3.385, was shown 
at this time in both ears.  The clinician adding comments to this 
document wrote that there was a significant history of hearing 
loss since 1989, and that the Veteran reported noise exposure 
while in Southwest Asia from sources such as generators.  
Findings in a May 1995 report of medical history also indicate 
that the Veteran had a hearing loss disability as defined by 
38 C.F.R. § 3.385.

Subsequent to the Veteran filing the claim on appeal, he 
submitted an October 2005 private audiogram.  The audiogram 
records findings that do not indicate a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The highest threshold in the 
right ear is 15 and 25 in the left.  No record of speech 
discrimination scores are in this document.

After review of the evidence of record, the Board finds that 
service connection is warranted for bilateral hearing loss.  The 
Veteran has contended, in essence, that the hearing loss 
disability began during the active period of service from 
September 1990 to May 1991 due to noise exposure experienced 
during deployment to Southwest Asia.  Although there is some 
evidence of developing hearing loss in the right ear and a left 
ear hearing loss, as defined by VA regulations, prior to this 
period of active service, the evidence supports a findings that 
the disability further developed or worsened due to this period 
of active service.  

In coming to this conclusion, the Board is mindful of the lack of 
medical opinion evidence in this appeal.  After review of the 
reports of medical history that document the progressively 
increasing thresholds on the reports of medical examination, 
however, the Board finds it unnecessary to further delay the 
adjudication of this appeal, and resolves all reasonable doubt in 
the Veteran's favor.  See 38 C.F.R. § 3.102.  In further support 
of the grant is the Veteran's assertion that he noticed the 
hearing loss in 1992, or within a short time of separation from 
service, combined with the documentation of hearing loss in 1991.  
The evidence of record tends to support a continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).

The Veteran had a bilateral hearing loss disability as defined by 
VA regulations at the time of the April 1991 report of medical 
examination, completed prior to separation from service.  See 
38 C.F.R. § 3.385.  Although cognizant that the October 2005 
private audiogram does not reveal a hearing loss disability as 
defined by VA regulations, the Board finds that the prior 
audiograms sufficiently show a hearing loss disability to 
substantiate the fact that a current disability exists.  Service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.385.



ORDER

New and material evidence having been received, the claim for 
bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is warranted.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


